 

Exhibit 10.3

 

 

 

FAO Ian Hill

UK Independent Medical Services Ltd

Brenner House

Rainton Bridge Business Park

Houghton-Le-Spring

DH4 5RA

 

 

28th June 2013

 

 

 

Dear Ian

 

I am pleased to confirm the renewal of the Sales Finance Agreement between UK
Independent Medical Services Ltd and Barclays Bank PLC, dated 30 September 2010.

 

 

Amendments

 

 

●

The Minimum period of this agreement is amended to 24 months from the date that
this letter is signed (which shall be the revised commencement period)

 

 

●

A Grouped Ceiling of £31,500,000 will be made available across UK Independent
Medical Services Ltd, Premex Services Ltd and Premex Services (Liverpool) Ltd
facilities upon written request by all entities ( 2 Directors signing per
entity). For clarity, facility availability is to be calculated against each
entities own debtor control account balance.

 

 

●

In relation to the following , existing covenant “Debts on payment terms over
720 days to be capped at a maximum of 10% of the ledger. A monthly report is
required confirming the value of debts outstanding where payment terms are
beyond 720 days”, a formal reporting system is to be in place by 31st August
2013 and in the interim the appropriate information is required on a best
endeavours monthly basis.

 

 

●

The Discount Margin is reduced to 2.40% above Barclays Base Rate.

 

 

●

A renewal fee of £30,000 plus VAT is payable in respect of the facility renewal
and amendment.

 

All other terms and conditions remain as previously stated.

 

The amendments will be implemented upon receipt of the signed copy of this
letter.

 

I trust that you will find this acceptable however if you have any queries
please do not hesitate to contact me.

 

Yours sincerely

Signed on behalf of Barclays Bank PLC – Sales Financing

 

 

 

 

/s/Stuart Wainwright

 

Stuart Wainwright

Relationship Director

0777 554 2014

 

 

 
 

--------------------------------------------------------------------------------

 

 

We hereby acknowledge and confirm the amendment as detailed in facility
amendment letter dated 28 June 2013.

 

 

 

 

/s/Ian Hill                                     28/06/13

………………………. Dated……………………

Signed For and on behalf of UK Independent Medical Services Ltd – Director

 

 

 

 

/s/Donald Fowler                        28/06/13

………………………. Dated……………………

Signed For and on behalf of UK Independent Medical Services Ltd – Director /
Company Secretary

 